Citation Nr: 0906708	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Diabetes Mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2007, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board initially notes that the claims on appeal include 
the assertion that the Veteran's receipt of the Vietnam 
Service Medal and/or Vietnam Campaign Medal may warrant the 
conclusion that he served in Vietnam, and that he may 
therefore be assumed to have been exposed to Agent Orange 
during his service.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) issued a decision that reversed a Board 
decision that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  In its 
decision, the Board determined that 38 C.F.R. § 
3.307(a)(6)(iii) required a servicemember's presence at some 
point on the landmass or inland waters of Vietnam in order to 
benefit from the regulation's presumption.  

VA sought to have the Haas decision overturned on appeal to 
the United States Court of Appeals for the Federal Circuit.  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which (as in this case), the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam.  
Previously, the claim on appeal was stayed, pending 
resolution of this issue.  

On May 8, 2008, the Federal Circuit reversed the Court's 
decision. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008),  the 
Federal Circuit held that the Court had erred in rejecting 
VA's regulatory interpretation of what constituted Vietnam 
service.  The appellant in Haas filed a petition for a writ 
of certiorari to the Supreme Court, which was denied on 
January 21, 2009.   In summary, the stay of Haas-related 
cases is no longer in effect, and in light of the Supreme 
Court's denial of certiorari, VA's Office of General Counsel 
has advised that the Board may resume adjudication of the 
previously stayed cases.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  Accordingly, the Board will proceed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran did not step foot in the land area of the 
Republic of Vietnam or its inland waters.

3.  The evidence of record demonstrates the Veteran's claimed 
diabetes mellitus, type II, is not a result of any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor may service incurrence of diabetes be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May 2004.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for diabetes.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
Veteran's own unsupported contentions that he incurred 
diabetes or was exposed to herbicides while on active duty.  
A search of the Veteran's service personnel records as well 
as the official history of the boat that the Veteran was 
assigned to did not indicate that the Veteran set foot on 
land in the Republic of Vietnam or served in the inland 
waters of Vietnam.  The service treatment records are 
negative for any signs, symptoms, or diagnoses of diabetes.  
Additionally, none of the competent medical evidence of 
record provides any indication that there could be a 
connection between his present diabetes and his active 
service.  The Board finds that there is sufficient competent 
medical evidence of record to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including diabetes mellitus, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Veterans diagnosed with Type-2 diabetes who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307 (2008).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2008)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Analysis

The Veteran's primary contention is that he is entitled to a 
presumption of exposure to herbicides through his service 
aboard the U.S.S. Saratoga.

As the Court pointed out in its initial decision in Haas, the 
applicable law is vague as to what constituted qualifying 
service in Vietnam for the purposes of presumption of 
exposure to herbicides.  As the Court pointed out, 
"Vietnam" could be defined in a number of ways.  VA 
attempted to fill this gap by defining qualifying service as 
including service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

VA's General Counsel interpreted the law and regulations as 
meaning that service aboard ship in the water off Vietnam 
would not constitute qualifying service in Vietnam, and that 
a veteran must have actually stepped foot on the land or 
interior waters of Vietnam.  VAOPGCPREC 27-97 (1997); 62 Fed. 
Reg. 63604 (Jul. 23, 1997).

Former provisions of M-21 provided for a presumption of 
qualifying Vietnam service for veterans who received the 
Vietnam Service Medal, and the initial Haas decision accepted 
the position that the manual provision was improperly 
rescinded.  

The Federal Circuit's decision in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008); however, upheld VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam, 
and upheld the rescission of the old manual provision.  

Accordingly, as the law now stands, service in waters off the 
coast of Vietnam does not qualify as service "in Vietnam" 
for purposes of presumptive service connection on the basis 
of exposure to herbicides under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309.

Service personnel records show that the Veteran served on the 
U.S.S. Saratoga from August 1972 through December 1973.  
According to the Joint Services Research Record Center 
(JSRRC), the personnel records do not contain enough 
information to make a definitive statement regarding whether 
the Veteran set foot on land or served within the inland 
waters of Republic of Vietnam.  Official records just show 
that the Saratoga was within the official off-shore waters of 
the Republic of Vietnam while the Veteran was stationed on 
the ship.

During his June 2007 personal hearing before the undersigned 
Veterans Law Judge, the Veteran asserted that while serving 
aboard the Saratoga, he was assigned to temporary duty 
working on swift boats in Tamarin Bay of Vietnam for a few 
weeks.  He said that he had no official documents that showed 
that he went on land.  Unfortunately, research performed 
through JSRRC and examination of the Veteran's service 
personnel records do not support the Veteran's contentions 
that he set foot on land in Vietnam.  As there is no evidence 
other than the Veteran's unsupported assertions that he set 
foot on land in Vietnam, and service in waters off the coast 
of Vietnam does not qualify as service "in Vietnam", the 
Veteran does not qualify for a presumption of exposure to 
herbicides.  The Veteran's service personnel records do not 
show that the Veteran served in any area where he was exposed 
to herbicides.  Thus, service connection for diabetes cannot 
be granted secondary to presumed exposure to herbicides.

The Board notes that the Veteran received the Vietnam Service 
Medal as well as the Republic of Vietnam Campaign Medal.  
Unfortunately, these awards do not establish that the veteran 
set foot on land or served in inland waters in the Republic 
of Vietnam.  The Vietnam Service Medal was awarded to 
veterans who served between July 1965 and March 1973 in 
Vietnam, Thailand, Laos, or Cambodia in direct support of 
operations in Vietnam.  U.S. Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-20, July 
1990.  Similarly, the Republic of Vietnam Campaign Medal was 
awarded to all service personnel who served in South Vietnam 
or who served outside of the geographical limits of Vietnam 
and contributed direct support to the forces in Vietnam.  
Id., at 7-7, September 1996.  Both awards were given to 
servicemen that served outside of Vietnam.

The Board has also considered whether service connection for 
diabetes could be granted on a direct basis.  The service 
treatment records show that the Veteran was told that he 
should be checked for diabetes in August 1972.  At that time, 
his urine sugar test results were negative.  The Veteran was 
given a glucose tolerance test in August 1972, which showed 
that he had a low renal glucose threshold.  The examiner 
remarked that the Veteran could use follow-up in the future 
but had no indication for follow-up at the present time.  The 
Veteran's January 1974 separation examination report shows 
that the veteran had a normal endocrine system, and no sugar 
in the urinalysis results.  The first evidence of diabetes in 
the VA and private treatment records appears in 2001-nearly 
26 years after the veteran left active duty.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Also, the veteran said 
during his July 2008 hearing that he did not experience any 
signs of diabetes during the time he was on active duty.  
None of the VA and private treatment records give any 
indication of a connection between the Veteran's currently 
diagnosed diabetes and any event from his active service.  
Without medical evidence of in-service incurrence or 
aggravation of a disease and medical evidence of a nexus 
between the claimed in-service disease and the present 
disease, service connection on a direct basis cannot be 
established.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has considered whether service connection for 
diabetes could be established on a presumptive basis.  To 
establish service connection for diabetes on a presumptive 
basis, the disability must manifest itself to a compensable 
degree within one year of the veteran leaving active duty.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this case, no 
medical evidence demonstrates that the veteran experienced 
diabetes to a compensable level within a year after his 
discharge from active duty.  A VA urinalysis performed in 
November 1974 indicates that the veteran's urine was negative 
for glucose.  Therefore, service connection for diabetes 
cannot be established on a presumptive basis.

The Board has considered the veteran's statements and finds 
them to be competent evidence regarding the symptoms he is 
able to personally observe.  However, while the veteran may 
sincerely believe he has diabetes as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for Diabetes Mellitus, type 
II, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


